Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2012 and 06/07/2012 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, US 2020/0176042 A1.
Pertaining to claim to claim1, Wang teaches  an integrated circuit device, comprising:
an array of memory cells ( see claim 10) , at least one of the memory cells comprising a first material layer [18] comprising a ferromagnetic material; a second material layer[16] comprising ruthenium ( see claim 15); and a third material layer[14] comprising bismuth, or antimony, or both bismuth and antimony( see claim16), wherein the second material layer[16] is sandwiched between the first material layer[18] and the third material layer[14] in a stacked configuration.
Pertaining to claim to claim5, Wang teaches  The integrated circuit device of claim 1, wherein the ferromagnetic material [18] comprises iron and one or more of nickel, cobalt, and boron ( see para 0044).
Pertaining to claim 7, Wang teaches The integrated circuit device of claim 1, wherein the first material layer[18] is part of a magnetic tunnel junction (MTJ) stack that is above the second material layer[16] (see fig 1 upside down for example).
Pertaining to claim to claim8, Wang teaches  The integrated circuit device of claim 1, wherein the first material layer[18]  and the second material layer[16] have a same cross-sectional area from a top-down perspective by virtue of the shape of the layers.
Pertaining to claim to claim9, Wang teaches A memory device comprising the integrated circuit device of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11,13-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 2020/0176042 in view of Saida US 2017/0077394 A1.
Pertaining to claim 10, Wang teaches all the limitation of claim1, but is silent  the memory being in a processor, 
However, in  the same field of endeavor, Saida teaches  a memory element similar to that of claim that is included in a processor ( se para 0409). In view of Saida, it would have been obvious to one of ordinary skill in the art to have the memory of Wang in a processor in order to control operation of the magnetic recording medium 
Pertaining to claim 11, Wang teaches An electronic device, comprising:   
a first material layer [18] comprising a ferromagnetic material; a second material layer[16] comprising ruthenium ( see claim 15); and a third material layer[14] comprising bismuth, or antimony, or both bismuth and antimony( see claim16), wherein the second material layer[16] is sandwiched between the first material layer[18] and the third material layer[14] in a stacked configuration.
But is silent  about the device  having a chip package comprising one or more memory dies, at least one of the one or more memory dies comprising the limitation of claim1.
However, in  the same field of endeavor, Saida teaches   the device  having a chip package comprising one or more memory dies, at least one of the one or more memory device memory element similar to that  of claim1 ( see para 0264) . in view of Saida, it would have been obvious to one of ordinary skill in the art to have the memory of Wang in a packaging structure for protection purpose.
Pertaining to claim 13, Wang teaches The electronic device of claim 11, wherein the ferromagnetic material comprises iron and either nickel or cobalt ( see para 0044).
Pertaining to claim 14, Wang teaches The electronic device of claim 11, wherein the first material layer[18] and the second material layer [16] have a same cross-sectional area from a top-down perspective.
Pertaining to claim 16, Wang teaches The electronic device of claim 11, wherein the first material layer[18] is part of a magnetic tunnel junction (MTJ) stack that is above the second material layer[16].
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 2020/0176042 in view of Sumino, US 20120091423 A1.
Pertaining to claim 2-3 Wang teaches The integrated circuit device of claim 1, but is silent about wherein the third material layer further comprises selenium or wherein the third material layer further comprises tellurium 
However, in the same field of endeavor , Sumino in the same structure as applicant claim teaches wherein a third material layer[53] comprises bismuth, selenium  and tellurium ( see para 0041 with the layer having  a combination of Bi.sub.2Te.sub.2.85Se.sub.0.15 for example ).
In view of Park , it would have been obvious to one of ordinary skill in the art in a memory  structure to have one of the layer have bismuth , tellurium and  selenium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 2020/0176042 in view of Saida US 2017/0077394 A1 and  in  further view of Sumino, US 20120091423 A1.
Pertaining to claim12 Wang teaches The integrated circuit device of claim 1, but is silent about wherein the third material layer further comprises selenium or wherein the third material layer further comprises tellurium or both 
However, in the same field of endeavor , Sumino in the same structure as applicant claim teaches wherein a third material layer[53] comprises bismuth, selenium  and tellurium ( see para 0041 with the layer having  a combination of Bi.sub.2Te.sub.2.85Se.sub.0.15 for example ).
In view of Park , it would have been obvious to one of ordinary skill in the art in a memory  structure to have one of the layer have bismuth , tellurium and  selenium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 


Allowable Subject Matter
Claim18-23 allowed.
Claims 4, 6,15,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819